Citation Nr: 0843433	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for hypertensive vascular disease (hypertension).

2.  Entitlement to an initial compensable rating in excess of 
10 percent disabling for Major Depressive Disorder 
(depression).

3.  Entitlement to an initial compensable rating for 
gastroesophogeal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to October 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Chicago, Illinois, which granted service connection for 
GERD, rating it noncompensable; granted service connection 
for hypertension, rating it 10 percent disabling; and granted 
service connection for depression, rating it 10 percent 
disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claims, the Board finds that 
additional notification and assistance is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

Initially, the veteran received insufficient VCAA notice.  VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Compliance with Quartuccio element one in 
initial ratings claims requires that the veteran be informed 
of the five elements to prove a claim for service connection.  
These are (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also 38 U.S.C. § 5103(a); Dunlap v. Nicholson, 21 Vet. App. 
112 (2006).  

Also, a veteran is entitled to a new VA examination where 
there is evidence that his disability has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA Gen'l Counsel 
Precedential Op. 11-95 (1995), summary available at 60 Fed. 
Reg. 43,186-01.  The Board finds that an additional 
evaluation and further evidentiary development is necessary 
to resolve his claim for increased ratings of each of his 
three service-connected disabilities, as discussed below.

Correspondence from both the veteran and his wife regarding 
his hypertension and depression claims have raised issues 
that require further development.  Regarding hypertension, in 
April 2008 correspondence, the veteran's wife related his 
hospitalization in December 2007 for a heart condition 
(atrial fibrillation); the Board must review these, and any 
other, recent records in order to give the veteran's claim 
the full consideration required by law.  This evidence also 
shows the veteran's disability may have worsened and the 
Board finds a new examination is required to fully evaluate 
his condition.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  

Regarding depression, in his November 2008 motion for 
advancement on docket, the veteran reported that he was 
recently diagnosed with bipolar disorder in addition to his 
service-connected depression.  The possible psychiatric 
results from the interplay of bipolar disorder with his 
depression and the implication that further psychiatric 
records exist requires remand for further development.  This 
evidence also shows the veteran's overall picture of 
disability may have worsened and the Board finds a new 
examination is required to fully evaluate his condition.  See 
id.  

Regarding the veteran's claim for a compensable rating for 
GERD, the Board notes a June 2006 report of an 
esophagogastroduodenoscopy and biopsy for PyloriTek.  Based 
on this evidence, the Board finds a new examination necessary 
to evaluate the current status of his disability.  See id.  
In addition, the Board must consider any other recent 
treatment records regarding the veteran's GERD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide Dingess- and 
Quartuccio-compliant notice, as is 
required by the VCAA in initial rating 
claims.  This means notice of any 
information and evidence not of record 
that is necessary to substantiate the 
claim, meaning, in this case (1) veteran 
status; (2) existence of a disability; (3) 
a connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date.  
Dingess, 19 Vet. App. at 490; Quartuccio, 
16 Vet. App. 183.  It also means notice of 
the assistance that VA will seek to 
provide and that the claimant is expected 
to provide.  Quartuccio, 16 Vet. App. 183.

2.  The RO should obtain recent treatment 
and/or hospitalization records regarding 
any of the veteran's service-connected 
disabilities at issue in this case.  
Specifically, the veteran's wife mentioned 
his December 2007 hospitalization for a 
heart condition and the veteran has 
mentioned a recent diagnosis of bipolar 
disorder.  The RO should also determine 
whether any further treatment records 
exist regarding his GERD.  

All efforts to obtain the records should 
be fully documented, and the file must be 
documented to reflect any negative 
response regarding the records' 
availability.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected major depressive disorder.  The 
claims folder must be made available to 
the examiner, who should review it and 
should note in the examination report that 
the claims folder was reviewed upon doing 
so.  

The examiner should identify all current 
manifestations of the service-connected 
major depressive disorder and should also 
provide an opinion concerning the current 
degree of social and industrial impairment 
resulting therefrom.  The examiner should 
address any other psychiatric disorders, 
including bipolar disorder.  If other 
psychiatric disabilities exist, the 
examiner should attempt to differentiate 
symptomatology attributable to any other 
disabilities from those attributable to 
the service-connected major depressive 
disorder.  If it is not possible to do so, 
the examiner should so state in the 
report.  In addition, the examiner should 
provide a global assessment of functioning 
(GAF) score with an explanation of the 
significance of the score(s) assigned.

4.  The veteran should be scheduled for VA 
examinations to determine the current 
nature and severity of his hypertension as 
well as his GERD.  The claims folder must 
be made available to the examiner, who 
should review it and should note in the 
examination report that the claims folder 
was reviewed upon doing so.  

Sufficient evaluations should be scheduled 
to evaluate the symptomatology of these 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected disabilities 
with a full description of the effect of 
the disabilities upon his daily and 
occupational activities.  The examiner 
should fully describe the frequency, 
duration, severity of the symptoms and 
their impact on the veteran's economic 
adaptability.

5.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claims.  If the 
decisions remain adverse to the veteran, 
he and his representative must be provided 
with an appropriate SSOC, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the claim being decided based on the evidence of record.  38 
C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




